PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wolosewicz, Jack
Application No. 14/293,112
Filed: 2 Jun 2014
For: CLIENT, COMPUTING PLATFORM, AND METHODS FOR CONDUCTING SECURE TRANSACTIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition for withdrawal of holding of abandonment filed May 7, 2021. This is also a decision on the concurrently-filed renewed petition for expedited consideration of the above-identified petition, under 37 CFR 1.182.

The petitions are GRANTED.

The petition under 37 CFR 1.182 for expedited consideration is GRANTED to the extent that the petitions have been considered.

A Notice of Abandonment was mailed December 28, 2020, stating that the application was considered abandoned in view of applicant’s failure to file a response to the final Office action mailed June 9, 2020. A paper styled as petition to withdraw the holding of abandonment was filed January 11, 2021, and a paper styled as a petition for expedited consideration was filed March 27, 2021. On April 7, 2021, a decision was mailed dismissing the petitions for lack of a proper signature.

On May 7, 2021, the subject renewed petitions were filed. Petitioner again asserts that a proper reply to the final Office action mailed June 9, 2020 was filed in the form of a request for continued examination (RCE) and submission under 37 CFR 1.114 and petition fee filed August 31, 2020. Petitioner notes that the RCE and submission filed June 9, 2020 were not properly signed, but indicates in the petition that petitioner requests to ratify the papers filed August 31, 2020, which were inadvertently improperly signed.

Upon review, the RCE and submission under 37 CFR 1.114 filed August 31, 2020 were timely filed. The petition includes a statement serving to ratify the papers filed August 31, 2020. As such, the showing of record is a timely and complete response was submitted August 31, 2020. The RCE fee was also timely paid August 31, 2020. Therefore, there is no abandonment in fact.

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 2434 for further processing and examination.

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET